Case 2:20-cv-03649-PBT Document 43-5 Filed 06/08/21 Page 1 of 4




                       Exhibit E
                             Case 2:20-cv-03649-PBT Document 43-5 Filed 06/08/21 Page 2 of 4




   Production BegDoc      Production EndDoc                 Tag - Confidentiality                        Tag - AEO Re-Review Issues
POLYSCIENCES0000043    POLYSCIENCES0000057    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000080    POLYSCIENCES0000087    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000098    POLYSCIENCES0000102    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000103    POLYSCIENCES0000112    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000113    POLYSCIENCES0000118    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000119    POLYSCIENCES0000133    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000134    POLYSCIENCES0000138    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000139    POLYSCIENCES0000150    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000151    POLYSCIENCES0000156    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000157    POLYSCIENCES0000163    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000164    POLYSCIENCES0000169    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0000228    POLYSCIENCES0000238    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0000345    POLYSCIENCES0000346    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0000354    POLYSCIENCES0000419    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0000420    POLYSCIENCES0000488    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0000489    POLYSCIENCES0000537    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0000966    POLYSCIENCES0001025    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0001026    POLYSCIENCES0001092    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0001174    POLYSCIENCES0001189    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0001199    POLYSCIENCES0001202    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001203    POLYSCIENCES0001203    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
                                                                                           Customer specific pricing; Highly sensitive unpublished
POLYSCIENCES0001204    POLYSCIENCES0001234    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   cost/profit information
POLYSCIENCES0001235    POLYSCIENCES0001240    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001241    POLYSCIENCES0001248    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001249    POLYSCIENCES0001257    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001258    POLYSCIENCES0001270    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001271    POLYSCIENCES0001274    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001275    POLYSCIENCES0001278    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001279    POLYSCIENCES0001285    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001286    POLYSCIENCES0001288    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001289    POLYSCIENCES0001293    HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
                            Case 2:20-cv-03649-PBT Document 43-5 Filed 06/08/21 Page 3 of 4




POLYSCIENCES0001294   POLYSCIENCES0001303   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001304   POLYSCIENCES0001309   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001310   POLYSCIENCES0001311   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001312   POLYSCIENCES0001315   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001316   POLYSCIENCES0001323   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001324   POLYSCIENCES0001343   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0001347   POLYSCIENCES0001779   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0001780   POLYSCIENCES0002242   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret
POLYSCIENCES0002288   POLYSCIENCES0002288   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002289   POLYSCIENCES0002289   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002290   POLYSCIENCES0002290   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002291   POLYSCIENCES0002291   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002292   POLYSCIENCES0002292   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002293   POLYSCIENCES0002293   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
                                                                                         Customer specific pricing; Highly sensitive unpublished
POLYSCIENCES0002295   POLYSCIENCES0002295   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   cost/profit information
POLYSCIENCES0002296   POLYSCIENCES0002296   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
POLYSCIENCES0002299   POLYSCIENCES0002299   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002300   POLYSCIENCES0002300   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002301   POLYSCIENCES0002302   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
POLYSCIENCES0002303   POLYSCIENCES0002304   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002305   POLYSCIENCES0002306   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002307   POLYSCIENCES0002308   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002309   POLYSCIENCES0002310   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002312   POLYSCIENCES0002313   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002314   POLYSCIENCES0002315   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002316   POLYSCIENCES0002317   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002318   POLYSCIENCES0002319   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
POLYSCIENCES0002343   POLYSCIENCES0002343   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
                                                                                         Customer confidential information on product design
POLYSCIENCES0002355   POLYSCIENCES0002356   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   or use
POLYSCIENCES0002643   POLYSCIENCES0002643   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0002924   POLYSCIENCES0002924   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
                            Case 2:20-cv-03649-PBT Document 43-5 Filed 06/08/21 Page 4 of 4




POLYSCIENCES0002925   POLYSCIENCES0002925   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
                                                                                         Formulation trade secret; Manufacturing and testing
POLYSCIENCES0006022   POLYSCIENCES0006062   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   trade secret
POLYSCIENCES0008282   POLYSCIENCES0008282   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008336   POLYSCIENCES0008336   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
POLYSCIENCES0008567   POLYSCIENCES0008567   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008711   POLYSCIENCES0008711   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
POLYSCIENCES0008728   POLYSCIENCES0008729   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008791   POLYSCIENCES0008791   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008962   POLYSCIENCES0008963   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008964   POLYSCIENCES0008964   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008965   POLYSCIENCES0008965   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008966   POLYSCIENCES0008966   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008967   POLYSCIENCES0008968   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0008969   POLYSCIENCES0008969   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
POLYSCIENCES0009126   POLYSCIENCES0009126   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
